Exhibit 10.1

FOUNDER HOLDERS FORFEITURE AGREEMENT

October 27, 2020

dMY Technology Group, Inc. II

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

Galileo NewCo Limited

c/o Apax Partners LLP

33 Jermyn Street

London SW1Y 6DN

Attention: Gabriele Cipparrone and Albert Costa Centena

Email: gabriele.cipparone@apax.com and albert.costa@apax.com

Re: Forfeiture of Founder Holders’ dMY Class A Common Stock

Ladies and Gentlemen:

Reference is made to that certain Business Combination Agreement, dated as of
October 27, 2020, by and among dMY Technology Group, Inc. II, a Delaware
corporation (“dMY”), Maven Topco Limited, a company incorporated under the laws
of Guernsey (the “Company”), Maven Midco Limited, a private limited company
incorporated under the laws of England and Wales (“MidCo”), Galileo NewCo
Limited, a company incorporated under the laws of Guernsey (“NewCo”), Genius
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of NewCo
(“Merger Sub”) and dMY Sponsor II, LLC, a Delaware limited liability company
(the “Sponsor”) (as may be further amended, restated, amended and restated,
modified, or supplemented from to time, the “Combination Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Combination Agreement.

In order to induce NewCo and dMY to consummate the transactions contemplated by
the Combination Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Sponsor, Darla
Anderson (“Anderson”), Francesca Luthi (“Luthi”), Charles E. Wert (“Wert” and
together with the Sponsor, Anderson and Luthi, the “Founder Holders”), dMY and
NewCo hereby agree to enter into this letter agreement (this “Letter
Agreement”), and hereby agree as follows:

1. Forfeiture by Founder Holders. In connection with and effective as of
immediately prior to the Merger Effective Time, up to one million thirty-five
thousand (1,035,000) shares of dMY Class A Common Stock (issuable upon the
conversion of Founder Shares held by the Founder Holders in accordance with the
Founder Holders Consent Letter) held by, or beneficially owned by, the Founder
Holders (collectively, the “Founder Holders Forfeiture Shares” and each Founder
Holder’s portion of the Founder Holders Forfeiture Shares (determined on a pro
rata basis), the “Applicable Founder Holder’s Forfeiture Shares”), shall be
automatically forfeited by the Founder Holders to dMY for no consideration and
automatically cancelled in accordance with Section 2. Any Founder Holders
Forfeiture Shares forfeited pursuant to this Section 1 shall be cancelled for no
consideration and any certificates representing such Founder Holders Forfeiture
Shares so forfeited shall be cancelled; provided, that to the extent any such
certificate represents shares in addition to a Founder Holders Forfeiture Share,
which shares are not forfeited pursuant to the terms hereof, NewCo shall reissue
such certificate with respect to the shares not so forfeited.



--------------------------------------------------------------------------------

2. Calculation of Forfeited Founder Holders Forfeiture Shares 3. The number of
Founder Holders Forfeiture Shares to be forfeited by the Founder Holders in
accordance with Section 1 shall be calculated as follows:

(a) if the Minimum Cash is less than or equal to three hundred fifteen million
dollars ($315,000,000), then one hundred percent (100%) of the Founder Holders
Forfeiture Shares shall be automatically forfeited by the Founder Holders (on a
pro rata basis in accordance with Section 1) to dMY for no consideration and
canceled;

(b) if the Minimum Cash is greater than three hundred fifteen million dollars
($315,000,000), but less than four hundred fifteen million dollars
($415,000,000), then that number of Founder Holders Forfeiture Shares equal to
(i) the Minimum Cash Forfeiture Percentage (as defined below) multiplied by
(ii) the total number of Founder Holders Forfeiture Shares shall be
automatically forfeited by the Founder Holders (on a pro rata basis in
accordance with Section 1) to dMY for no consideration and canceled; and

(c) if the Minimum Cash is equal to or greater than four hundred fifteen million
dollars ($415,000,000), then none of the Founder Holders Forfeiture Shares shall
be forfeited by the Founder Holders.

3. Definition of “Minimum Cash Forfeiture Percentage”. For purposes of this
Letter Agreement, “Minimum Cash Forfeiture Percentage” means quotient of,
represented as a percentage, (i) the difference of (x) four hundred fifteen
million dollars ($415,000,000) minus (y) the Minimum Cash divided by (ii) one
hundred million dollars ($100,000,000); provided that in no event may the
Minimum Cash Forfeiture Percentage be less than zero percent (0%) or exceed one
hundred percent (100%).

4. Transfer. Prior to the final determination of the number of Founder Holders
Forfeiture Shares to be forfeited in accordance with this Agreement (if any),
the Founder Holders shall not, directly or indirectly, transfer or otherwise
dispose of any shares of dMY Class B Common Stock, other than as may be
expressly permitted by the dMY A&R Certificate of Incorporation.

5. Founder Holder Representations. Each Founder Holder (as to itself and not any
other Founder Holder), severally and not jointly, hereby represents and warrants
to dMY and NewCo, as of the date hereof, that such Founder Holder owns, and
holds of record, all of such Founder Holder’s shares of dMY Class B Common Stock
to be converted into shares of dMY Class A Common Stock in accordance with the
dMY A&R Certificate of Incorporation and to represent such Founder Holder’s
Applicable Founder Holder’s Forfeiture Shares, free and clear of all Liens,
other than Securities Liens and such Liens and other obligations imposed by
applicable securities Laws, the Combination Agreement, dMY A&R Certificate of
Incorporation and dMY Bylaws.

6. Assignment. No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of each of the other parties hereto. Any purported assignment in
violation of this Section 6 shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on dMY and the Founder Holders and their
respective successors and assigns.

7. Notices. Any notice, consent, or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be given to dMY and
NewCo in accordance with Section 8.3 of the Combination Agreement, and to the
Founder Holders in accordance with the notice information set forth on such
Founder Holder’s signature page hereto; in each case, unless a party hereto
otherwise specifies a different address in a writing delivered to the other
parties hereto.

 

2



--------------------------------------------------------------------------------

8. Amendments. No amendment of any provision of this Letter Agreement shall be
valid unless the same shall be in writing and signed by all of the parties
hereto. No waiver of any provision or condition of this Letter Agreement shall
be valid unless the same shall be in writing and signed by the party hereto
against which such waiver is to be enforced. No waiver by any party hereto of
any default, breach of representation or warranty or breach of covenant
hereunder, whether intentional or not, shall be deemed to extend to any other,
prior or subsequent default or breach or affect in any way any rights arising by
virtue of any other, prior or subsequent such occurrence.

9. Miscellaneous. Section 8.2 (Waiver of Remedies; Survival of Representations
and Warranties), Section 8.7 (Entire Agreement), Section 8.8 (Counterparts;
Electronic Delivery), and Section 8.9 (Governing Law; Waiver of Jury Trial;
Jurisdiction) of the Combination Agreement are hereby incorporated into this
Letter Agreement, mutatis mutandis, as though set out in their entirety in this
Section 9.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

dMY: DMY TECHNOLOGY GROUP, INC. II By:  

/s/ Niccolo de Masi

Name:   Niccolo de Masi Title:   Chief Executive Officer

[Signature Page to Founder Holders Forfeiture Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

NewCo: Galileo NewCo Limited By:  

/s/ Gabriele Cipparrone

Name:   Gabriele Cipparrone Title:   Director

[Signature Page to Founder Holders Forfeiture Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

FOUNDER HOLDER: DMY SPONSOR II, LLC By:  

/s/ Harry L. You

Name:   Harry L. You Title:   Manager

 

NOTICE INFORMATION: Address:  

                    

 

 

 

 

Attention:  

 

Email:  

 

[Signature Page to Founder Holders Forfeiture Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

FOUNDER HOLDER:  

/s/ Francesca Luthi

Name:   Francesca Luthi

 

NOTICE INFORMATION: Address:  

                    

 

 

 

 

[Signature Page to Founder Holders Forfeiture Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

FOUNDER HOLDER:  

/s/ Darla Anderson

Name:   Darla Anderson

 

NOTICE INFORMATION: Address:  

                    

 

 

 

 

[Signature Page to Founder Holders Forfeiture Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Letter Agreement to be duly
executed as of the date first above written.

 

FOUNDER HOLDER:  

/s/ Charles E. Wert

Name:   Charles E. Wert

 

NOTICE INFORMATION: Address:  

                    

 

 

 

 

[Signature Page to Founder Holders Forfeiture Agreement]